Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on September 23, 2021, has been made of record and entered.  Claims 1-4, 6, 9, 11, 13, 14, and 16 have been amended, claim 5 has been canceled, and new claims 17-20 have been added.
Claims 1-4 and 6-20 are presently pending in this application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because the  phrase “and (viii) both (ii) and (iv)” in lines 6 and 7 of this claim creates an incongruency, in that if each of criteria (i) though (viii) are required, criteria (i) and (ii) cannot coexist, because a procatalyst "free of Al" cannot have a molar ratio of Al/Mg of > 0 to < 0.05.
	For examination purposes, and upon the provision of clarification, lines 6 and 7 of claim 2 will be interpreted as reciting “or (viii) both (ii) and (iv)”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2008/022430, Applicants’ submitted art) in view of Lynch et al. (WO 2008/147494, Applicants’ submitted art).
Regarding claims 1, 2, 4, 6, 11, and 13, Wang et al. teach an olefin polymerization procatalyst and its preparation, wherein a solid product comprising magnesium halide is first produced from a diorganomagnesium compound and a source of active chlorine (e.g., hydrogen chloride), said solid product is removed from unreacted components, and a tetravalent titanium chloride species (e.g., titanium chloride) is added to the solid product, thereby forming a procatalyst (as no aluminum-containing components are disclosed, the limitation “free of Al” in Applicants’ claim 2 is considered read upon).  Wang et al. further teach the feasibility in reacting the procatalyst with an activator.  See page 2, line 26 to page 3, line 12 of Wang et al., as well as page 7, lines 1-26, which teaches aluminoxanes and organoaluminum compounds (e.g., triethylaluminum, triisobutyl aluminum) as exemplary activators, and also page 12, line 20 to page 13, line 26, which teaches an exemplary preparation of the aforementioned procatalyst, said preparation further employing cyclohexane in both the preparation of the magnesium halide and as a component in a solution with titanium chloride.
Regarding claims 3, 7, and 8, Wang et al. teach the preparation of the aforementioned magnesium halide, wherein a diorganomagnesium compound is reacted with less than 2 mole equivalents of chlorine (e.g., HCl).  See page 4, lines 14-30 of Wang et al., as well as page 13, lines 1-12, which teaches the presence of cyclohexane during said preparation and the employment of butylethylmagnesium (in heptane solution; see page 10, lines 28-29) as an exemplary diorganomagnesium compound. 
The teaching of less than “2 mole equivalents” is considered to encompass Applicants’ claim limitation “1.95 to 2.05 mole equivalents”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to select the optimal amount of mole equivalents of chlorine (e.g., HCl) disclosed by Wang et al., as it has been held that: “Where claimed ranges “overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (CCPA 1976).  See also MPEP 2144.05.
Regarding claims 9, 10, and 14-17, Wang et al. teach processes for the co-polymerization of ethylene and C3-20 mono- and di-olefins, and polyethylene polymers prepared therefrom  Exemplary conditions include temperatures ranging from about 80 to about 300°C.  See page 8, line 3 to page 10, line 3 of Wang et al.
	Wang et al. do not teach or suggest the limitations of Applicants’ claims regarding contact of the procatalyst with an organoborate, as recited in claims 1, 6, and 11.
Regarding claims 1, 6, and 11, Lynch et al. teach the preparation of catalysts comprising an alkylmagnesium silylamide, a transition metal (e.g., TiCl4), and a co-catalyst (e.g., trialkyl aluminum, aluminoxanes, and mixtures thereof), wherein the catalyst may be supported on magnesium chloride, and further wherein the support may be pre-treated with chemical additives, examples of which include alumoxane (aluminoxane), organoborane (considered to read upon “organoborate”), etc.  See page 3, line 24 to page 4, line 22 of Lynch et al.  
Lynch et al. further disclose the preparation of polyethylene via polymerization of ethylene or an ethylene/1-olefin mixture, in the presence of the aforementioned catalysts, see claim 1 of Lynch et al.
As both Wang et al. and Lynch et al. teach polymerization catalysts comprising the same or similar components, motivation to combine these references’ teachings is deemed proper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the catalysts disclosed in Wang et al. by incorporating therein, as a pretreatment of the magnesium chloride support, an organoborane (“organoborate”), as suggested by Lynch et al., because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2008/022430, Applicants’ submitted art) in view of Lynch et al. (WO 2008/147494, Applicants’ submitted art) as applied to claim 11 above, and further in view of Masi et al. (U. S. Patent No. 5,070,051, Applicants’ submitted art).
The combined teachings of Wang et al. and Lynch et al. are relied upon for their teachings with respect to claim 11, as discussed above.  However, neither Wang et al. nor Lynch et al. teach nor suggest the limitations of claim 12 regarding the presence of a conditioning compound.
	Regarding claim 12, Masi et al. teach a catalyst component for the polymerization of ethylene and C3-C10 alpha-olefins prepared by forming a support by spray-drying an ethanolic solution of magnesium chloride, and reacting said support with a hafnium or zirconium alkoxide, and finally reacting the thus treated support with an alkyl aluminum chloride (Abstract).  See col. 3, lines 21-40 and col. 4, lines 21-40 of Masi et al., the former of which further discloses hafnium or zirconium tetra-iso-propoxides as exemplary alkoxides.
	As tetraisopropoxides of hafnium and zirconium are disclosed in Applicants’ specification as exemplary “conditioning compounds” (see paragraph [0047] of Applicants’ Specification), the skilled artisan would reasonably expect the tetra-iso- alkoxides disclosed in Masi et al. to suitably function as conditioning compounds, absent the showing of convincing evidence to the contrary.  
Further, as both Wang et al., Lynch et al., and Masi et al. teach polymerization catalysts comprising the same or similar components, motivation to combine these references’ teachings is deemed proper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to modify the catalysts disclosed in Wang et al. and Lynch et al. by incorporating therein, hafnium or zirconium alkoxides, as suggested by Masi et al., because combining two or more materials disclosed by the prior art for the same purpose to form a third material that is to be used for the same purpose has been held to be a prima facie case of obviousness, see In re Kerkhoven, 205 U.S.P.Q. 1069.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As stated above, Wang et al. teach reaction of the diorganomagnesium compound with less than 2 mole equivalents of chloride (page 4, lines 14-30; page 13, lines 1-12), which is outside the mole equivalent ranges recited in claims 19 and 20.  While Lynch et al. teach organoborane (“organoborate”) as an exemplary chemical additive, this reference does not teach or suggest the organoborate compound recited in claim 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chen et al. (U. S. Patent No. 11,156,650) is Applicants’ parent application in patented form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 23, 2022